Exhibit EMPLOYMENT AGREEMENT EMPLOYMENT AGREEMENT, made as of January 27, 2009, by and between American Apparel, Inc., a Delaware corporation (herein referred to as the “Company”), and Glenn A. Weinman (herein referred to as the “Executive”) (the “Agreement”). W I T N E S S E T H: WHEREAS, the Company and the Executive deem it to be in their respective best interests to enter into an agreement providing for the Company’s employment of the Executive pursuant to the terms herein stated; NOW, THEREFORE, in consideration of the premises and the mutual covenants herein contained, the parties hereto hereby agree as follows: 1.Employment; Position and Duties; Exclusive Services. (a) Employment.The Company agrees to employ the Executive, and the Executive agrees to be employed by the Company, for the Term provided in Section2 below and upon the other terms and conditions hereinafter provided. (b)Position and Duties.During the Term, the Executive (i) agrees to serve as the General Counsel and Secretary of the Company and to perform such reasonable duties as may be delineated in the By-Laws of the Company and as may be assigned to him from time to time by the Board of Directors of the Company (the “Board”), including, without limitation, the management of the legal affairs of the Company, (ii) shall report, as General Counsel of the Company, only to the Board, the Chairman of the Board and the Chief Executive Officer of the Company, (iii) shall be given such authority as is appropriate to carry out the duties described above, it being understood that, in his capacities as General Counsel and Secretary of the Company, his duties will be consistent in scope, prestige and authority with the duties of General Counsel of the Company as demonstrated by the Company’s existing practices as of the effective date of this Agreement, and (v) agrees to serve, if elected, at no additional compensation in the position of officer or director of any subsidiary or affiliate of the Company; provided, however, that such position shall be of no less status relative to such subsidiary or affiliate as the position that the Executive holds pursuant to clause (i) of this Section 1(b) is relative to the Company. (c) Exclusive Services.During the Term, and except for illness or incapacity, the Executive shall devote all of his business time, attention, skill and efforts exclusively to the business and affairs of the Company and its subsidiaries and affiliates, shall not be engaged in any other business activity, and shall perform and discharge the duties which may be assigned to him from time to time by the Board or the Chief Executive Officer; provided, however, that nothing in this Agreement shall preclude the Executive from devoting time during reasonable periods required for: (1)serving, in accordance with the Company’s policies, as a director or member of a committee of any company or organization involving no actual or potential conflict of interest with the Company or any of its subsidiaries or affiliates, (ii) delivering lectures and fulfilling speaking engagements, (iii) engaging in charitable and community activities, and (iv) investing his personal assets in a Passive
